 36DECISIONSOF THE NATIONALLABOR RELATIONS BOARDNorthern Illinois Terrazzo&TileCompanyandTile,Marble,Terrazzo Finishers,Shopworkers& Granite Cutters International Union, LocalNo. 47, AFL-CIO. Case 30-CA-9578July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn January 20, 1988, Administrative Law JudgeMichael O. Miller issued the attached decision. TheRespondent filed exceptionsand asupporting brief.The General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions as modified,' and to adopt the recom-mended Order.ORDERThe National LaborRelationsBoard adopts therecommendedOrder of theadministrative lawjudge andorders that the Respondent, Northern Il-linoisTerrazzo & Tile Company, Rockford, Illi-nois,itsofficers,agents, successors, and assigns,shall take the action set forth in the Order.iThe Respondent excepted,inter alia,to the judge's finding that theUnion'sMarch 20,1984 letter to the Respondent was unambiguous. Inadopting the judge's finding that the letter did not operate as a notice toterminate the area I agreement, we find that the letter in itself may havebeen ambiguous but that any ambiguity was easilyclarified byreferenceto the area I agreement in the Respondent's possessionThe Respondent also excepted to the judge's finding that the Union'sJune 14, 1984 letter to the Respondent did not prevent the area I agree-ment from rolling over on May 31,1985, because it was untimelyWeagree with the judge that this letter did not prevent the agreement fromrolling over on May 31,1985 In doing so, however,we find that thelanguage of the letter,whichsimply refers to current changes in wagesand benefits pursuant to the new association agreement,cannot be con-strued as a notice to terminate or as a request to modify the rolled-overcontract as of a date almost I year later.We, therefore,agree with the judge that the cases cited by the Re-spondent,Champaign County Contractors Assn,210 NLRB 467 (1974),andOakland Press Co,229 NLRB 476 (1977),are inapposite,althoughnot for the same reason.Thus,regardless of the timeliness of the Union'sletter,in those cases unlike here,the language of the documents could beconstrued as expressing an effective notice to terminate an existing con-tract.Chairman Stephens notes that the Respondent has implicitly concededthat,if its argument based on the March 1984 letter is rejected,then itwould be bound by the area I agreement at least until May 31, 1985Paul Bosanac, Esq.,for the General Counsel.Greg A. Cheney, Esq.,of Rockford,Illinois,for the Re-spondent.James Judziewicz,ofMilwaukee,Wisconsin, for theCharging Party.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge. Thiscase was heard in Milwaukee, Wisconsin, on October 26,1987, based on an unfair labor practice chargefiled byTile,Marble, Terrazzo Finishers, Shopworkers & Gran-iteCuttersInternationalUnion, Local No. 47, AFL-CIO(Local 47 or the Union), on April 24, 1987, and a com-plaint issued by the Regional Director for Region 30 ofthe National Labor Relations Board (the Board) on June17, 1987. The complaintallegesthatNorthernIllinoisTerrazzo & Tile Company (Respondent) violated Section8(a)(1) and (5) of the National Labor Relations Act (theAct), by refusing to furnish the Union with informationnecessary and relevant to collective bargaining. Re-spondent's timelyfiledanswer denies the commision ofany unfair labor practices.All parties were afforded full opportunityto examineand cross-examine witnesses,argue orally,and submitbriefs.Briefs,which have been carefully considered,were submitted by the General Counseland the Re-spondent.Based on the entire record,including my observationof the demeanor of the witnesses,Imake the followingFINDINGS OF FACT1.THE RESPONDENT'S BUSINESSAND THE UNION'SLABOR ORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWRespondent is a corporation with an office and placeof business in Rockford, Illinois, where it is engaged as aconstruction industry employer in the business of hardtilecontracting.Jurisdiction is not in issue.The com-plaint alleges,Respondent admits, and I find and con-clude that Respondent is, and has been at all times mate-rial, an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2),(6), and(7) of the Act.The complaint alleges, Respondent admits, and I findand conclude that the Union is, and has been at all timesmaterial,a labor organization within the meaning of Sec-tion 2(5) of the Act.II.THE UNFAIR LABOR PRACTICEA. The Union and its JurisdictionThe Union, with about 100 active members, representsemployees who perform tile, hard tile, marble, and ter-razzowork,assisting tile layers,terrazzo mechanics, andmarblemasons inthe State of Wisconsin. James Jud-ziewicz is its business representative,president, secretary,and treasurer.For collective-bargaining purposes, the Union has di-videdWisconsin into two areas. Area 1 includes all theState except the counties in the southeast corner.Withinarea 1, the Union bargains with the Madison Area Ce-ramic Tile Contractors Association for a contract thatcovers hard tile, terrazzo, and marble work. In 1984, thatAssociation had seven to nine members; it now has five290 NLRB No. 7 NORTHERN ILLINOIS TERRAZZO COto seven. About 30 independents, employers who are notmembers of the Association, also sign the area agree-ment.Area 2 encompasses the southeastern portion of theState, encompassing Milwaukee, Sheboygan, Racine, Ke-nosha, and adjacent counties.Within area 2, the Unionnegotiateswith the six-member Milwaukee ContractorsAssociation for three separate agreements covering hardtile, ceramic tile, and terrazzo. Twenty to twenty-five in-dependent employers also sign the area 2 agreements.At issue is whether Respondent was party to the area1contract after its May 31, 1984 expiration date 'B. Respondent's Relations with the UnionAs noted, Respondent is a ceramic tile, terrazzo, andmarble contractor with its business located in Rockford,Illinois. It has a work force of 15 to 20 employees, only1or 2 of whom may be working in Wisconsin, withinthe jurisdiction of Local 47, at any given time. In thecourse of its business, it contracts to provide either mate-rials or labor, or both Its president is Louis D'AgnoloIn 1981, Judziewicz learned that Respondent was per-forming hard tile work on a Beloit, Wisconsin shoppingcenter within area 2..On January 24, 1981, he requestedthatRespondent sign the area 2 agreement, enclosing acopy of that contract,a mapof the Union's jurisdiction,the wage scales, and remittance forms. The contract wasreturned signed by D'Agnolo on Feburary 2, 1981. Thatcontract had a term of June 1, 1980, through June 1,1982, but provided, in article XIX, that it would contin-ue"from year to year thereafter, unless terminated by writ-ten notice(by certifiedmail) givenby either party to theother not less that ninety (90) days prior to said expirationdate, or any anniversary thereof."(Jt.Exh 1; G C. Exh.2.)Similarly, on September 29, 1981, having noted thatRespondent was performing work within area 1 at theUniversity of Wisconsin, in Platteville, Judziewicz askedRespondent to sign the 1981-1984 area 1 contract. Re-spondent signed and returned that agreement on Novem-ber 8, 1982. The area 1 contract had a May 31, 1984 ex-piration date and, in article XV, included the same con-tinuation,language as the area 2 agreement(G.C Exh4.)On January 24, 1984, D'Agnolo signed the 1982-1984Terrazzo Helpers' agreement for area 2. Although thecontract contained, in article XXIV, the same continu-ation language as the 1980-1982 Tile Helpers' agreement,D'Agnolo specified in writing on the signature page thatRespondent was only bound through the June 30, 1984expiration date.(G.C. Exh. 5.)C. 1984 Negotiations and RenewalsOn March 20, 1984, the Unionsent noticesof contractterminationto various contractors,includingRespond-ent.Although that notice did not- specify by area thecontract to which it pertained, it expressly referred tothe 1982-1984 contract that expired on June 30, 1984,iThe complaint alleged refusals to furnish information with respect towork performed in both areas I and 2 The parties reached a stipulationwith respect to area 2 and that is no longer at issue37which set forthits termination languagein article XXIVComparison of that letter with the various contracts es-tablishes that it could only have been referring to thearea 2 Terrazzo Helpers' agreement, referred to above(R. Exh 1, G.C Exh. 5 )Sometime in 1984, the Union also sent timely noticesof contractterminationto the employerassociations inareas 1 and 2, other than the March 20, 1984 letter re-ferred to above, no such notices were sent to the inde-pendent employers in eitherareaSometime prior toJune 8,1984, agreement was reached with the MadisonArea Tile Contractors (area 1) and, on June 8, notice ofthat agreementand itsimproved benefits was sent to theindependent contractors who had signed the prior agree-ment,includingRespondent. (G C. Exh. 10) Similarly,theUnion and the Milwaukee Contractors Associationreached agreements covering the ceramic, hard tile, andterrazzo work in area 2On June 14, 1984, the Unionsenta letter to Respond-ent and other independents, requesting that theysign andreturn offer sheets for both thearea1and area 2 agree-mentsthat had been reached with the employer associa-tions. (G.C. Exhs. 7a-d.) Either shortly before or soonafterhe received that letter, D'Agnolo had an earlymorningtelephone conversation with Judziewicz. In thatconversation,D'Agnolo stated that he wouldsign thearea 2 contract, but would discuss a contractin area 1 atsuch time as he had work within that area. He told Jud-ziewiez that he would notsign an area 1 agreement atthattimebecause he often found himself competing at adisadvantage with nonsignatory contractors when he wasworkingin areaID'Agnolo signed the offer sheet andcontract for the Tile Helpers in area 2, but did not signeither an offer sheet or a contract with the Union forarea 1.2On November 29, 1984, Judziewicz sent Respondent aletter listingthe hourly wage and benefits rates applica-ble to the area I contract"effectiveDecember 1, 1984throughMay 31,1985as per the current 1984-1987 Work-ing Agreement "He sent Respondent a similar letter set-tingforth thearea1wages and benefits for the period ofJune 1, 1985, through May 31, 1986, on ' May 24, 1985.Thereis noindication in this record that Respondent re-plied to these letters or implemented any of the changes.D TheRequestsfor InformationAbout March 1986, Judziewicz learned that Respond-entwas working on a project near Stevens Point, Wis-consin,within area 1 He called D'Agnolo and was toldthatRespondent was only supplying materials. In thatconversation,asJudziewicz recalled it,3D'Agnolo2 Judziewicz did not recall any such conversation, but he did not ex-presslydenythat it had occurred Noting that Judziewicz referred to atelephone conversation of the prior week in his June 14 letter, and notingfurther that he admitted that his coverage of the entire State of Wiscon-sin spread him very thin, I must conclude that D'Agnolo's recollection ismore accurate than that of Judziewicz'D'Agnolo disputed the existence of this phone conversation, but it isconsistent with the correspondence that followed 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdenied thatRespondent had a contractwith the Union inarea 1. Judziewiczsuggestedthat he check his files.On March 7, 1986, Judziewicz wroteRespondent, ad-visingthat the Unionconsidered Respondentbound tothe termsof thearea1workingagreement and expectedRespondentto comply withits terms.The Union offeredto provideRespondentwiththe namesof contractorswho were signatoryto that agreementwith whom itcouldsubcontractfor labor. On March 11,Respondent'sattorney, Greg Cheney, replied,again denyingthe exist-ence of anycontractual relationship and suggesting thatthe Union take its contentions to the AFL-CIO Jurisdic-tionalDisputesboard.On March 13,Judziewicz sentCheney a copy of article XV of the area1agreement,the "roll-over" clause. On March 21, Cheney replied totheUnion's lawyer,Matthew Robbins,asserting thatJudziewicz's letter ofMarch 20, 1984, had ever beenreached. (G.C. Exhs. 11(a)-(d).)On March 26, 1986, Robbins wrote Cheney,assertingthatthe March 20, 1984 letteronly pertained to the area2 contract; the 1981-1984 area I agreement,he wrote,was never terminated and continuedin effect from yearto year. He demandedcompliancewith the terms of thatagreement.On April 4, 1986, Cheneydemanded docu-mentation to supporttheUnion'sclaim.(G.C.Exhs.I1(e)-(f).)On May 28, 1986, the Union fileda grievance allegingthatRespondenthad violatedthe subcontracting provi-sions of the area 1 agreement.On the same date, it alsowroteRespondent,asserting that its beliefthat Respond-ent had violated theagreementderived from Respond-ent's "conduct of subletting work covered byour agree-ment to a non-signatory contractor." Further asserting aneed based on its collective-bargaining responsibilities,theUniondemandedthe following information for theperiod of June 1, 1984, to thepresent:Payrollrecords, tax forms, and travel expense infor-mation;time cardsfor all employees; history of sub-contracting;allcontractswith others to performhard or compositiontilework;records pertaining tothe purchaseof materialsto fulfillcommittments tocustomers;and billingsand receipts for contractedwork. [G.C. Exhs.11(g)-(h).]On June25, 1986, Cheney supplied the Union withcopies ofthe subcontracting agreement between Sjos-torm & Sons,Inc., the general contractor on the StevensPoint project, and Wausau Tile, Sjostorm's subcontractorfor thefurnishing and installationof ceramic and 5-per-cent guarrytile.Also providedwas the agreement be-tweenRespondentand WausauTile in which Respond-ent contracted to shareprofits orlosses on that job andto providematerials.That contract stated:It is the intentthatall laborbe furnished throughWAUSAU, but if forsome reason the progressschedule cannot be met, it isherebyagreed thatboth parties will do whateverisnecessaryto prop-erly man thejob. [G.C. Exh.11(i).]On March 5, 1987, the Unionagain demand to meetinformation.In the letter(G.C. Exh.12), the Union as-serted that its belief that Respondent had violated boththe area 1 and area V agreementsagreements emanated from workdone by Respondent on Beloit College and the RockCounty Correctional Institution.At hearing,the Unionalso asserted that other contract violations by Respond-ent, at least one of which had been the subject of agrievance settled favorably to the Union,gave it cause tobelieve that Respondent was violating its contractual ob-ligations.Respondent did not provide the Union with the re-quested information.E. Analysisand Conclusions1.The continuationof a collective-bargainingrelationship in area IInJohn Deklewa& Sons,282 NLRB 1375, 1377-1378(1987), theBoard overruled earlier precedent governing8(f) cases4 and held:.(1) a collective-bargaining agreementpermitted bySection 8(f) shall be enforceable through the mecha-nisms of Section 8(a)(5) . . . and(4) upon the expi-ration of such agreements,the signatory union willenjoyno presumptionof majoritystatus, and eitherpartymay repudiate the 8(f) bargaining relationship.See alsoW. B. Skinner, Inc.,283 NLRB 989 (1987), inwhich theBoard,finding no repudiation of an 8(f) agree-ment,found Section8(a)(5) violatedby the employer'srefusal to furnish requested information.Respondent,by virtue ofa prehire agreement, wasparty to the1981 throughMay 31,1984 area I agree-ment withtheUnion. Thatcontractprovided that itwouldcontiue in forceand effectafterMay 31, 1984,unless written notice was givenby eitherat least 90 daysin advanceof thetermination date.The first question tobe resolvedhere is whetherthat relationship did, in fact,continueafterMay 31, 1984. The GeneralCounsel as-serting thatneither partygave timely notice tothe otherof an intent to terminateormodifythat agreement,argues that it did.Respondent contendsthat the Unionterminated the agreement as of eitherMay 31,1984, orMay 31, 1985. The recordcompels me to agree with theGeneral Counsel.Respondent's firstcontention is thatthe Union's letterof March 20,1984,was ambiguous and was reasonablyconstrued by D'Agnoloas terminating the area I andarea 2 agreements.This construction it without merit.That letter,although not expressly specifying by area theagreementto which itapplied, twice refers to the 1982-1984 agreement in the singular and identifiesitby its 2-year term,its expiration date, June 30, 1984, and its dura-tion ofagreement article within that contract, whichprovidesfor termination or automatic renewal,articleXXIV. Only thearea 2 Terrazzo Helpers' agreementbears those identifying characteristics.The area 1 agree-4 R.J.Smith Construction Co,191NLRB 693 (1971),enf. denied subnom.Operating Engineers Local 150 Y. NLRB,480 F.2d 1186(D.C Cirwithrespect to its grievance and repeated its demandfor1973) NORTHERN ILLINOIS TERRAZZO COment had a 3-year term, June 1, 1981, through May 31,1984, and only 15 articles; the duration of agreement arti-cle was article XV. I find no ambiquity in the March 20letter,which might have lead D'Agnolo to act to his det-riment inreliance on his interpretation of it. At most;therewasa unilateralmistake asto the intent of thisletter caused by D'Agnolo's failure to read it properlyand to compare it with the contracts in his files. Such aunilateralmistake cannot support abrogation of the col-lective-bargaining relationship.5Respondent also contends that the Union's actions, insending Respondent the offer sheets for area 1 and area 2on June 14, 1984, establish that Judziewicz also believedthat the prior area 1 agreement between Respondent andthe Union had been timely terminated. I cannot agree.Judziewicz explained that he regularly let the agreementswith the independent contractors "roll over" and thensubsequently sought their voluntary consent to the termsof the new agreements that had been negotiated with theAssociations because he did not have the time to negoti-ate with each of them. He preferred the certainty of thecontinuation of the old agreements to the possible loss ofthe Employers as a signatory contractor. Considering thenature of the industry and the number of small contrac-tors involved, such an explanation does not appear con-trived or implausible.Further, Respondent asserts that if the 1981-1984 con-tract rolled over, the Union's June 14, 1984 letter consti-tuted a request to modify that rolled-over agreement andthus prevented it from again rolling over or renewing onits next anniversary date, May 31, 1985. This contention,while interesting, is without merit. InConnecticut PowerCo., 217 NLRB 766 (1984), the Board held that a partyincurs no bargaining obligation when it proposes a mid-term modification of a contract, which contains no re-openerlanguage.The other party may accept or rejectthe proposed modification, but may not compel the pro-posing party to bargain over it or any other matter.Here, Respondent was free to reject the Union's propos-al,but, was not free to treat it as terminating the agree-ment or opening that agreement for further negotia-tions.6 .The Union's rejected request that Respondent executea new offer sheet on June 14, 1984, did not prevent the1981-1984 agreement from rolling over again on My 31,1985, when neither party served a timely notice of termi-nation.5I note that when D'Agnolo spoke with Judziewicz about the offersheets for both areas, which Judziewicz had sent to D'Agnolo about June14, 1984, D'Agnolo did not contend that the Union had terminated thearea I contract or the collective-bargaining relationship According to hisown testimony, which I credited, D'Agnolo merely stated that he woulddiscuss future contracts with Judziewicz at such time as he had workwithin area I This tends to establish that D'Agnolo was not relying onthe March 20 letter at that time5 The cases cited by Respondent are inapposite InChampaign CountyContractors Assn,210 NLRB 467 (1974), the uniontimelyfurnished theemployer with a copy of the Federal Mediation and Conciliation Servicenotice of contract termination and this was deemed adequate notice oftermination inOakland Press Co,229 NLRB 476 (1977), the Boardfounda timelynotice to amend a contract to constitute a terminationnotice, thus satisfying the contract's termination clause In neither casehad there been an untimely proposal to modify an agreement39Finally, Respondent claims that D'Agnolo's statementsto Judziewicz around June 14, 1984, constituted a repudi-ation of the-area 1 agreement as,of either May 31, 1984,or May 31, 1985, under theDeklewaprinciplesDeklewaholds that either party may repudiate an 8(f) agreementon its expiration.D'Agnolo told Judziewicz that hewould discuss future contracts when he again had workin area 1. That statements is hardly a repudiation of theirexisting agreement. Moreover, it came during the term ofthe rolled-over agreement, and not on its expiration, andwas not the written notice required by the contractAccordingly, I conclude that Respondent and theUnion had a continuous, unrepudiated collective-bargain-ing relationship and collective-bargaining agreement inarea 1 after May 31, 1984, and through at least May 28,1986,when the Union made its request for information.2.The request for informationOn May 28,1986, the Union requested informationfrom Respondent that would show whether Respondenthad performed,or was performing,work within area 1,and whether Respondent had met,or was meeting, itscontractual obligations to the Union with respect to suchwork.The Union's request was based on information ithad received that indicated Respondent was, in fact, per-forming such work and on prior instances where Re-spondent had worked within the Union's jurisdictionwithout notifying the Union that it was doing so.The General Counsel contends,and Respondent doesnot appear to dispute, that the Union is entitled to re-ceive the requested information.' I agree.InW. B. Skin-ner,supra,293 NLRB at 990, a case involving an unre-pudiated 8(f) contract,the Board held that a union thatsuspected the employer was not fulfilling its contractualobligationswas entitled to information necessary topolice that agreement.The Board stated:It is well settled that a labor organization,in its ca-pacity as a collective-bargaining representative, isentitled, on appropriate request,to information fromthe employer that is needed for the proper perfro-mance of its duty to police compliance with a col-lective-bargainiong agreement.NLRBY.Acme In-dustrial Co,385 U.S. 432(1967). Certain data, suchaswage and related information pertaining to em-ployees in the bargaining unit,is presumptively rele-vant because such data "concerns the core of theemployer-employeerelationship."Curtiss-WrightCorp v. NLRB,347 F.2d 61 (3d Cir.1965). In addi-tion,if requested information relates to an existingcontract provision,it thus is"information that is de-monstrably necessary" :to the union"if it is to per-form its duty to enforce the agreement."A. S. AbellCo., 230 NLRB 1112-1113 (1977).The information requested by the Union pertains to arti-cle II,union security; article III, hours of work;articleIV, wages(including travel and overnight expenses); andarticleXI,general and miscellaneous provisions(includ-7Respondent's only arguments went to the continued existence of thecollective-bargaining relationship 40DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDing hiring and subcontracting restrictions) of the rolled-over agreement.It is thusinformation that is both pre-sumptively relevant and necessaryto the Union's polic-ing of that agreement.Based on all the foregoing,Ifind and conclude thatthe Union was entitled to the informationrequested in itsMay 28,1986,and March5, 1987 letters and that Re-spondent's refusal tofurnish thatinformationviolated itsobligation to bargainwith the Union in good faith, inviolation of Section8(a)(5) of the Act.CONCLUSIONS OF LAW1.By refusing,during the extended term of its 1981-1984 area 1 agreement with the Union,to supply theUnion with relevant information that was related to thewages and other benefits of unit employees and neces-sary to theUnion's duty to enforce compliance with itsagreement,theRespondent has engaged in an unfairlabor practice within the meaning of Section 8(a)(5) and(1) of the Act.2.The unfairlabor practice affects commerce withinthe meaning of Section 2(6) and(7) of the Act.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exerciseof rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)On request,furnish the Union with the informationsought in its letters of May 28,1986, and March 5, 1987.(b) Post at its Rockford,Illinois office and worksiteswithin area I of the State of Wisconsin copies of the at-tached notice marked"Appendix."eCopies of the notice,on forms provided by the Regional Director for Region30, after being signed by the Respondent's authorizedrepresentative,shall be postedby theRespondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered,defaced,or covered by any othermaterial.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has takento comply.THE REMEDYHaving found that the Respondent engaged in anunfair labor practice,I shall recommend that it be or-dered to cease and desistthereformand take certain af-firmative action necessary to effectuate the policies ofthe Act.I shall recommend that Respondent be requiredto provide the Union with the information requested inthe Union's letters of May 28,1986, and March 5, 1987.Inasmuch as compliance with this recommended Orderappears to be neitherdifficultnor complex,Idecline torecommend the inclusion of a visitatorial clause in therecommended Order.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed8ORDERThe Respondent,NorthernIllinoisTerrazzo & TileCompany,Stevens Point,Wisconsin,itsofficers,agents,successors,and assigns, shall1.Cease and desist from(a) Refusing,during the term of a collective-bargainingagreement with Tile,Marble,Terrazzo Finishers, Shop-workers&Granite Cutters International Union, LocalNo. 47,AFL-CIO,to supply the Union,on request, withrelevant information related to the wages and benefits ofthe employees and necessary for the Union to properlyadminister the collective-bargaining agreement.8 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedorder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses9 If this Orderis enforced by a judgmentof a UnitedStates court ofappeals,the words in the notice reading"Postedby Order ofthe Nation-alLaborRelations Board"shall read"PostedPursuant to a Judgment ofthe UnitedStates Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELAITONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOTrefuse,during the term of a collective-bargaining agreementwith Tile,Marble,Terrazzo Fin-ishers,Shopworkers&GraniteCutters InternationalUnion, Local 47, AFL-CIO to supply the Union, on re-quest,with relevant information concerning wages andbenefits paid to unit employees and other relevant infor-mation that is necessaryfor the Unionto administer thecollective-bargaining agreement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.WE WILL,on request,furnish the Union with the in-formation sought by it in its letters of May 28, 1986, andMarch 5, 1987.NORTHERN ILLINOIS TERRAZZO &TILECOMPANY